Case 0:19-cv-60505-RS Document 86 Entered on FLSD Docket 05/26/2020 Page 1 of 13



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO. 0:19-cv-60505-RS
   BPI SPORTS, LLC,

         Plaintiff,
   vs.

   THERMOLIFE INTERNATIONAL, LLC,
   and RONALD L. KRAMER,

         Defendants.



             DEFENDANTS THERMOLIFE INTERNATIONAL, LLC AND
                 RONALD L. KRAMER’S MOTION TO COMPEL
Case 0:19-cv-60505-RS Document 86 Entered on FLSD Docket 05/26/2020 Page 2 of 13



          More than a year-and-half after Plaintiff BPI SPORTS, LLC (“BPI”) filed this lawsuit,

  BPI has produced less than 120 documents. On April 24, 2020, BPI’s Chairman, Derek Ettinger,

  testified as BPI’s 30(b)(6) witness on all noticed topics, including the search for documents

  relevant to this litigation.1 With BPI having provided such a meager document production,

  Defendants questioned Mr. Ettinger regarding BPI’s search for documents responsive to their

  discovery requests. Mr. Ettinger was asked, “BPI has roughly 40 or 42 employees. Has it searched

  its employees’ emails for documents that are relevant to this lawsuit in any way?” He answered,

  “We haven’t done any searches for anything.”2 Following up, counsel confirmed Mr. Ettinger’s

  shocking answer, “BPI hasn’t searched any of its e-mails or any of its employees for e-mail

  communications that are relevant to this lawsuit; is that right?” Mr. Ettinger responded, simply,

  “That’s correct.”3 Mr. Ettinger also explained why BPI hadn’t searched its own emails, stating,

  “Nobody instructed me to look at my own e-mails on behalf of this case or anybody else’s.”

          With BPI having admitted to failing to participate in discovery here in good faith and

  BPI’s Chairman and only 30(b)(6) witness having admitted that BPI did nothing to search for

  responsive email communications, Defendants THERMOLIFE INTERNATIONAL, INC. and

  RON KRAMER (together, “Defendants”), pursuant to Fed. R. Civ. P. 37 and S.D. Fla. L.R. 7.1

  and 26.1(g), move to compel BPI to produce documents responsive to Request for Production

  Nos. 4 and 8-11.4 Defendants also move to compel full and complete answers to Interrogatories

  No. 12-16.5 These interrogatories are all directly relevant to both BPI’s claims in this action and



  1
           See relevant portions of deposition of D. Ettinger, attached as Exhibit 1 at 62-68; Defendants’ Notice of
  30(b)(6) Deposition, attached as Exhibit 2.
  2
           See Ex. 1 at 60:20-62:5.
  3
           See Ex. 1 at 61:14-20.
  4
           See Defendants’ First Set of Requests for Production to BPI Sports, LLC, attached as Exhibit 3, and BPI’s
  responses to same attached as Exhibit 4.
  5
           See Defendants’ First Set of Interrogatories to BPI Sports, LLC, attached as Exhibit 5, and BPI’s responses
  to same, attached as Exhibit 6.


                                                         -1-
Case 0:19-cv-60505-RS Document 86 Entered on FLSD Docket 05/26/2020 Page 3 of 13



  Defendants’ unclean hands affirmative defense. These requests seek information supporting BPI’s

  advertising of its own creatine products and the ingredients included in those products.

         Defendants also seek an award of attorneys’ fees incurred in moving to compel pursuant

  to Rule 37. In support of this Motion, ThermoLife states as follows:

                                    MEMORANDUM OF LAW

  I.     PROCEDURAL BACKGROUND.

         A.      BPI’s Claims.

         BPI’s Amended Complaint alleges a kitchen sink full of claims against ThermoLife:

  Lanham Act, 15 U.S.C. § 1125(a), the Sherman Act, 15 U.S.C. § 2, 35 U.S.C. § 292 (false patent

  marking), common law unfair competition, trade libel, libel per se, tortious interference with

  business relations, and inequitable conduct. ThermoLife moved to dismiss all of BPI’s claims. The

  Court’s January 9, 2020 Order dismissed a majority of the claims, and BPI’s only remaining claims

  against ThermoLife are: (1) under the Lanham Act, 15 U.S.C. 1125(a); (2) common law unfair

  competition; and (3) false patent marking. In addition to these claims, the Court allowed BPI’s

  alter ego claim—alleging Ron Kramer is the alter ego of ThermoLife—to move forward.

         Relevant here, BPI’s Amended Complaint alleges that “ThermoLife’s dietary supplement

  product Muscle Beach CRTN-3” is falsely advertised and falsely patent marked. (DE 12 ¶ 73.)

  Contrary to BPI’s allegations, CRTN-3 is marked and sold by Muscle Beach Nutrition, LLC, a

  ThermoLife licensee, not ThermoLife. (DE 41.)

         In part, BPI alleges that CRTN-3 is falsely advertised because the product lists Creatine

  Nitrate on the Supplement Facts Panel and touts the benefits of Creatine Nitrate. (DE 12 ¶¶ 73-

  78.) BPI allegedly had CRTN-3 tested by a laboratory. The results of those tests are discussed in

  paragraphs 73-75 of BPI’s Amended Complaint. Those tests show that when the product is placed in

  an acquis solution, the Creatine Nitrate in the product dissociates. (DE 12 ¶¶ 75-76.) This finding is


                                                  -2-
Case 0:19-cv-60505-RS Document 86 Entered on FLSD Docket 05/26/2020 Page 4 of 13



  wholly unsurprising to anyone that remembers enough of their high school chemistry; salts, like

  Creatine Nitrate, dissociate in water. But, according to BPI, since Creatine Nitrate dissociates in water,

  CRTN-3 is falsely advertised. Amended Complaint ¶ 80 alleges, “ThermoLife and its licensees’

  representations, implicitly or expressly, that the intact compound is being ingested, and providing

  benefits over creatine and nitrate separately, is false, unfair, misleading and dupes consumers into

  believing they are ingesting a superior supplement when they are not.” ThermoLife has a number of

  defenses to BPI’s baseless claims, but need not repeat them in this Motion to Compel.

          B.      The Discovery At Issue.

          On March 17, 2020, ThermoLife served Requests for Production and Interrogatories on BPI.

  (Ex. 3; Ex. 5.) Request for Production No. 4 sought, “All documents related to your testing on any

  product that includes Creatine Nitrate.” (Ex. 3.) BPI responded as follows:

          For purposes of responding to ThermoLife’s Requests for Production, BPI will
          interpret “your” to mean BPI Sports, LLC. BPI objects to the term “testing” as
          vague, ambiguous, overbroad, and unduly burdensome. BPI objects to this
          request as overbroad and unduly burdensome to the extent that it seeks “[a]ll
          documents related to your testing” without regard to their probative value, or the
          volume of or burden of searching for such documents. BPI also objects to the
          term “related” on the basis that this term is overbroad, unduly burdensome,
          vague, ambiguous and not proportional to the needs of the case. Krause v.
          Nevada Mutual Insurance Co., 2014 WL 496936, *5 (D. Nev. February 6, 2014);
          Dauska v. Green Bay Packaging Inc., 291 F.R.D. 251, 261 (E.D. Wis. 2013).
          BPI further objects to this request as overbroad, unduly burdensome, not
          proportional to the needs of the case, and not reasonably calculated to lead to the
          discovery of admissible evidence, to the extent that it seeks documents relating
          to testing of “any product,” including testing of third-party products that are not
          the subject of any claim in this litigation. BPI further objects to this request as
          overbroad and unduly burdensome to the extent it seeks electronic documents,
          including emails, without providing reasonable search terms or the names of
          custodians to be searched. BPI further objects to ThermoLife’s definition of
          “documents” to the extent it purports to seek electronically stored information,
          documents, or materials from sources that are not reasonably accessible because
          of undue burden or cost, including but not limited to backup tapes; inactive email
          accounts; voicemail; instant messaging; legacy data, metadata; and any type of
          residual, fragmented or damaged data. BPI also objects to this request to the
          extent that it seeks documents protected by attorney work product doctrine or
          attorney-client communications privilege. Subject to and without waiver of the


                                                    -3-
Case 0:19-cv-60505-RS Document 86 Entered on FLSD Docket 05/26/2020 Page 5 of 13



         foregoing objections, BPI will produce documents in its possession, custody or
         control that are responsive to the proper scope of this request.

  (Ex. 4.) From BPI’s response, ThermoLife was unable to determine whether BPI has documents

  relating to the testing of products that include Creatine Nitrate, the dietary supplement ingredient

  that BPI alleges is falsely advertised. BPI produced roughly 10 emails and communications with

  the testing laboratory that preformed the testing referenced in BPI’s First Amended Complaint,

  but BPI did not produce any additional testing. During the meet-and-confer telephone conference

  on May 12, 2020, BPI’s counsel was unable to confirm or deny that BPI had responsive documents;

  nonetheless, BPI maintained that any responsive documents, other than the limited documents

  related to the testing referenced in the Amended Complaint, would not be produced by BPI.

         ThermoLife’s Requests for Production also included requests for communications between

  BPI and third parties regarding Creatine Nitrate, Defendants Ron Kramer and ThermoLife, and

  Muscle Beach Nutrition, LLC (the company that sells the only product at issue here):

         REQUEST FOR PRODUCTION 8: All communications you have had with
         anyone regarding Creatine Nitrate.
         REQUEST FOR PRODUCTION 9: All communications you have had with
         anyone regarding Ron Kramer.
         REQUEST FOR PRODUCTION 10: All communications you have had with
         anyone regarding ThermoLife International, LLC.
         REQUEST FOR PRODUCTION 11: All communications you have had with
         anyone regarding Muscle Beach Nutrition, LLC.

  (Ex. 3.) Despite that each of these requests merely seeks BPI’s communications related to the

  product and the parties to this lawsuit, BPI wholly refused to produce documents in response to

  these requests. It offered the same boilerplate objection to each of these requests. (Ex. 4.) BPI

  stood by this objection and refused to produce a single document in response to Defendants’

  requests.




                                                 -4-
Case 0:19-cv-60505-RS Document 86 Entered on FLSD Docket 05/26/2020 Page 6 of 13



           Defendants’ discovery requests also included interrogatories. Because BPI alleges that

  Creatine Nitrate is falsely advertised, Defendants’ Interrogatories Nos. 12-16 seek information

  regarding BPI’s own advertising of its creatine-based products. (Ex. 5.) As the Amended

  Complaint states, Creatine Nitrate is a creatine salt. Salts dissociate in water. Because salts, like

  Creatine Nitrate, dissociate in water, BPI alleges it is improper for ThermoLife to tout the benefits

  of Creatine Nitrate, because this leads consumers to believe that “the intact compound is being

  ingested, and providing benefits over creatine and nitrate separately.” (DE 12 ¶ 80.) Since BPI

  alleges that Creatine Nitrate is falsely advertised as an intact compound,6 Defendants’

  interrogatories focused on BPI’s advertising of its own compounds, particularly creatine salts, that

  also dissociate in water. Interrogatories No. 12-16 are below:

           INTERROGATORY NO. 12: BPI’s Best Creatine Product states on the
           product label that its concludes Creatine Magnapower, which BPI
           describes as “creatine bonded to pure magnesium”, when used as directed
           by the consumer, does the creatine and magnesium in this compound
           dissociate prior to the ingestion by the consumer. If not, provide the
           factual basis for your claim.
           INTERROGATORY NO. 13: BPI’s Best Creatine Product states on the
           product label that its concludes Creatine AKG, which BPI describes as
           “creatine bonded to AKG”, when used as directed by the consumer, does
           the creatine and AKG in this compound dissociate prior to the ingestion
           by the consumer. If not, provide the factual basis for your claim.
           INTERROGATORY NO. 14: BPI’s Best Creatine Product states on the
           product label that its concludes Creatine Phosphate, which BPI describes
           as “creatine bonded to phosphate”, when used as directed by the
           consumer, does the creatine and phosphate in this compound dissociate
           prior to the ingestion by the consumer. If not, provide the factual basis
           for your claim.
           INTERROGATORY NO. 15: BPI’s advertising for the Best Creatine
           Product states the bonded creatine forms in the product enhance
           bioavailability of creatine. Provide any and all basis for this statement.
           INTERROGATORY NO. 16: BPI’s advertising for the Best Creatine
           Product states the bonded creatine forms in the product enhance creatine
           absorption. Provide any and all basis for this statement.

  6
          Nowhere does ThermoLife advertise that Creatine Nitrate will remain a solid “intact” compound when
  consumed. This frivolous claim is made up from whole cloth by BPI, who advertises the creatine salts in their products
  the same exact way.


                                                          -5-
Case 0:19-cv-60505-RS Document 86 Entered on FLSD Docket 05/26/2020 Page 7 of 13




  (Ex. 5.) In response to each of these interrogatories, BPI wholly refused to respond. (Ex. 6).

  II.      BPI SHOULD BE COMPELLED

           A.       The Rule 26 and 37 Standards.

           “Pursuant to Federal Rule of Civil Procedure 26(b), parties may obtain discovery regarding

  any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

  needs of the case, considering the importance of the issues at stake in the action, the amount in

  controversy, the parties’ relative access to relevant information, the parties’ resources, the

  importance of the discovery in resolving the issues, and whether the burden or expense of the

  proposed discovery outweighs its likely benefit.” Fed.R.Civ.P. 26; Powers v. Target Corp., 2020

  WL 409534, *1 (S.D. Fla. January 24, 2020). This includes document requests and interrogatories.

  Fed.R.Civ.P. 33 and 34. “Information within this scope of discovery need not be admissible in

  evidence to be discoverable.” Powers at *1.

           If a motion to compel is granted, pursuant to Rule 37(a)(5)(a), “the court must, after giving

  an opportunity to be heard, require the party or deponent whose conduct necessitated the motion,

  the party or attorney advising that conduct, or both to pay the movant's reasonable expenses

  incurred in making the motion, including attorney’s fees. But the court must not order this payment

  if: … the opposing party’s nondisclosure … was substantially justified.”7

           B.       BPI Must Produce Communications Related to the Product and Parties At
                    Issue In This Litigation.




  7
           This Motion is timely filed. BPI served its discovery responses on April 16, 2020. The parties met and
  conferred both in writing and over the phone during the week of May 12, 2020, but were unable to resolve this
  dispute. The parties agreed in writing to extend the deadline for the filing of this Motion by seven days. See Ex. 7.


                                                          -6-
Case 0:19-cv-60505-RS Document 86 Entered on FLSD Docket 05/26/2020 Page 8 of 13



         The Court should compel BPI to produce all relevant communications regarding the

  product and parties in this action. Incredibly, during BPI’s 30(b)(6) deposition, BPI’s Chairman

  admitted that BPI had not even conducted a search for such documents:

         Q:       BPI has roughly 40 or 42 employees. Has it searched its employees’ emails for
                  documents that are relevant to this lawsuit in any way?”
         A:       “We haven’t done any searches for anything.”8
                                                   ….
         Q:       “BPI hasn’t searched any of its e-mails or any of its employees for e-mail
                  communications that are relevant to this lawsuit; is that right?”
         A:       “That’s correct.”9

         That means BPI has not bothered to search its emails for documents related to: Creatine

  Nitrate, the dietary supplement ingredient at issue in this action (Request for Production No. 8);

  Ron Kramer, President of ThermoLife and a named defendant (Request for Production No. 9);

  ThermoLife, another named defendant (Request for Production No. 10); or non-party Muscle

  Beach Nutrition, LLC, the company that actually sells the only product mentioned in the First

  Amended Complaint, CRTN-3 (Request for Production No. 11). Such disregard for the discovery

  process is wholly unacceptable.

         “To succeed on a false advertising claim under [15 U.S.C. §25] . . . a plaintiff must establish

  that (1) the advertisements of the opposing party were false or misleading; (2) the advertisements

  deceived, or had the capacity to deceive, consumers; (3) the deception had a material effect on

  purchasing decisions; (4) the misrepresented product or service affects interstate commerce; and

  (5) the movant has been -- or is likely to be -- injured as a result of the false advertising.” Hickson

  Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260 (11th Cir. 2004). Documents related to the

  ingredient and product that is allegedly falsely advertised, along with the Defendants themselves,

  are clearly relevant to whether the alleged “deception” “had a material effect on a purchasing


  8
         Ex. 1 at 60:20-62:5.
  9
         Ex. 1 at 61:14-20.


                                                   -7-
Case 0:19-cv-60505-RS Document 86 Entered on FLSD Docket 05/26/2020 Page 9 of 13



  decisions.” If consumers were indeed misled by Defendants’ advertising (they were not), certainly

  BPI would have communications with sales agents or customers identifying or complaining about

  the Defendants’ alleged false advertising. If BPI’s allegations were true, certainly it would have

  contacted distributors of the product at issue to inform them of its complaints. All of these

  documents need to be searched for and produced. Furthermore, documents in these categories

  certainly are relevant to determine whether BPI has been is or likely to be injured by the alleged

  advertising. In fact, even a lack of documents is relevant on this issue. If BPI does not have

  communications with anyone related to the advertising at issue, how likely is it that BPI has been

  damaged at all here? For this reason, all communications in these categories must be produced.

          These documents also are relevant to BPI’s false patent marking claim. To prevail on that

  claim, BPI must show that it suffered damages. 35 U.S.C. § 292. If BPI was truly damaged, as its

  claims, then BPI should have communications with someone regarding ThermoLife’s alleged false

  marking. At the very least, BPI should have internal communications responsive to these issues.

          As the Plaintiff in this lawsuit, BPI must produce documents in its possession related to the

  Defendants and the product at issue. This is not a grey area. The Court should order these

  documents produced and award ThermoLife its attorneys’ fees incurred briefing this Motion. BPI’s

  failure to produce these documents is not justifiable at all, much less substantially justified.10

          C.       BPI Must Produce Documents Related to its Testing of Creatine Nitrate.

          Paragraph 73 of BPI’s Amended Complaint discusses testing that BPI allegedly

  commissioned Advanced Botanical Consulting and Testing Inc. (“ABC”) to conduct on CRTN-3.

  In paragraphs 77-78 of its Amended Complaint, BPI relies on the results of ABC’s testing to allege


  10
           During the meet-and-confer process, BPI’s counsel suggested that BPI had not produced documents here
  because ThermoLife’s document production was lacking. That is not a recognized justification for failing to engage
  in thorough discovery. In any event, BPI moved to compel and ThermoLife responded that it has produced all relevant
  and responsive documents. Moreover, ThemroLife’s document production is wholly irrelevant here.


                                                         -8-
Case 0:19-cv-60505-RS Document 86 Entered on FLSD Docket 05/26/2020 Page 10 of 13



  that CRTIN-3 is falsely advertised. (DE 12.) While BPI has produced roughly 10 documents

  related to the testing that ABC conducted, Defendants’ Request for Production No. 4 sought all

  documents related to any testing that BPI has conducted related to Creatine Nitrate.

         The relevance of this testing is obvious: if BPI tested products with Creatine Nitrate,

  Defendants are entitled to know the results. Whether the results of those tests prove or disprove

  BPI’s false advertising claim, there is no question that additional testing that BPI conducted on

  any product that includes Creatine Nitrate (the ingredient at issue in this lawsuit) is discoverable.

         It is also worth noting that the documents that BPI has produced related to its

  communications with ABC do not provide any analysis from ABC regarding the results of ABC’s

  testing. During the meet-and-confer process, BPI refused to confirm whether it is withholding

  documents responsive to Request for Production No. 4. This is unacceptable and all documents in

  BPI’s possession here must be produced, including any additional communications with ABC.

         D.      BPI Must Fully Respond To ThermoLife’s Interrogatories 12-16.

         Finally, the Court also should compel BPI to provide full and complete responses to

  ThermoLife’s Interrogatories No. 12-16, which ask about the basis for BPI’s statements regarding

  its own creatine products. This is relevant because BPI’s own advertising informs whether

  Defendants’ advertising is indeed false or misleading. For example, BPI advertises its Best

  Creatine product as including six different versions of creatine. Among the creatine versions are

  Creatine Magnapower, Creatine AKG, and Creatine Phosphate. Each of these ingredients is listed

  on the label of Best Creatine as one ingredient and BPI specifically touts that these “bonded

  forms” of creatine enhance bioavailability and enhance creatine absorption. (Ex. 7.)

         Despite touting that the “bonded forms” of creatine enhance bioavailability and enhance

  creatine absorption, and despite the fact that these bonded forms of creatine likely dissociate in




                                                  -9-
Case 0:19-cv-60505-RS Document 86 Entered on FLSD Docket 05/26/2020 Page 11 of 13



  water, BPI is suing Defendants for advertising that Creatine Nitrate, a bonded form of creatine

  that dissociates in water, has certain benefits. Obviously, BPI must have some explanation for

  why its advertising statements related to bonded creatines are true, but Defendants’ statements are

  false. For that reason, Defendants have inquired whether Creatine Magnapower, Creatine AKG,

  and Creatine Phosphate in fact dissociate in water. BPI’s answer is relevant to determine whether,

  in fact, Defendants’ advertising of Creatine Nitrate, as a bonded ingredient, is true or false.

         Defendants also have inquired into the basis of BPI’s claims that “bonded forms” of

  creatine enhance bioavailability and enhance creatine absorption. Since BPI is suing Defendants

  for advertising the benefits of a bonded form or creatine, BPI’s answer here is highly relevant. If

  “bonded forms” indeed have additional benefits from non-bonded forms, as BPI’s own

  advertising claims, then Defendants’ advertising will be proven truthful by BPI’s own words.

         On the other hand, if BPI has no basis at all for its advertising statements, then BPI,

  unquestionably, has unclean hands and its claims must be dismissed. See ADT LLC v. NorthStar

  Alarm Servs. LLC, No. 9:18-80283-CV, 2018 WL 6522124, at *3 (S.D. Fla. Sept. 14, 2018)

  (stating the elements of an unclean hands defense as “(1) the plaintiff’s wrongdoing is directly

  related to the claim, and (2) the defendant was personally injured by the wrongdoing.”)

  III.   CONCLUSION

         For the foregoing reasons, the Court should order BPI to produce documents responsive to

  Defendants’ Request for Production Nos. 4 and 8-11, and to fully and completely respond to

  Defendants’ Interrogatories Nos. 12-16. The Court also should award Defendants’ their fees

  pursuant to Rule 37(a)(5)(A) based on BPI’s failure to participate in discovery here in good faith.




                                                  - 10 -
Case 0:19-cv-60505-RS Document 86 Entered on FLSD Docket 05/26/2020 Page 12 of 13



             CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(A)(3)

         In accordance with Local Rule 7.1(a)(3), Defendants certify that their counsel personally

  conferred with BPI’s counsel regarding the issues raised herein via telephone conference on May

  12, 2020, and through several email communications both before and after that telephone

  conference. The parties were unable to reach a resolution on these issues.

  RESPECTFULLY SUBMITTED on this 26th day of May, 2020.

                                              By: /s/ Edward M. Mullins_____________
                                              Edward M. Mullins (FBN 863920)
                                              Ana M. Barton (FBN 85721)
                                              REED SMITH LLP
                                              1001 Brickell Bay Drive
                                              Miami, FL 33131
                                              7866-747-0200
                                              Fax: 786-747-0299
                                              Email: emullins@reedsmith.com
                                              Email: abarton@reedsmith.com

                                              and

                                              KERCSMAR & FELTUS PLLC
                                              Gregory B. Collins
                                              E-mail: gbc@kflawaz.com
                                              7150 E. Camelback Road
                                              Suite 285
                                              Scottsdale, AZ 85251
                                              Telephone: (480) 421-1001

                                              Attorneys for Defendants




                                               - 11 -
Case 0:19-cv-60505-RS Document 86 Entered on FLSD Docket 05/26/2020 Page 13 of 13



                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 26, 2020, the foregoing document was electronically

  filed with the Clerk of the Court using the CM/ECF system, which will send notification of such

  filing to counsel or parties of record.


                                             By:       Edward M. Mullins
                                                       Edward M. Mullins, Esq.




                                              - 12 -
